UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-4325 FIRST INVESTORS LIFE SERIES FUNDS (Exact name of registrant as specified in charter) 110 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 1-732-855-2712 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31, 2008 DATE OF REPORTING PERIOD: DECEMBER 31, 2008 Item 1. Reports to Stockholders The Annual Report to Stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the Funds practice to mail only one copy of their annual and semi-annual reports to all family members who reside in the same household. Additional copies of the reports will be mailed if requested by any shareholder in writing or by calling 1-800-423-4026. The Funds will ensure that separate reports are sent to any shareholder who subsequently changes his or her mailing address. The views expressed in the portfolio manager letters reflect those views of the portfolio managers only through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 110 Wall Street, New York, NY 10005, or by visiting our website at www .firstinvestors.com. You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (SAI) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Fund, including information about its Trustees. Portfolio Managers Letter BLUE CHIP FUND Dear Investor: This is the annual report for the First Investors Life Blue Chip Fund for the year ended December 31, 2008. During the period, the Funds return on a net asset value basis was 32.08%, including dividends of 31.3 cents per share. The value of the Funds investments in all major economic sectors came under immense pressure as the U.S. economy and stock market accelerated their decline during the latter half of the year. The freezing up of the credit markets, which began with the subprime mortgage fallout in mid-2007, continued to be a drag on equity performance during the period. Despite the difficult investment environment, the Fund substantially outperformed its benchmark, the S&P 500 Index, during the period. The primary reasons for this outperformance were the Funds overweight in consumer staples stocks and its underweight in financials. The Fund exited some of its positions in financial companies early in the downturn, though it didnt avoid the sector altogether. In addition, the Funds holdings within the financials sector outperformed those within the Index. The Funds investments in the health care sector also contributed positively to its relative performance. In particular, giant retailer Wal-Mart Stores and brewing company Anheuser-Busch provided solid returns. Within the health care sector, biotechnology company Amgen also provided a significant positive contribution during the period. The materials and financials sectors were the worst absolute performers during the period; however, the energy sector was the only sector in which the Fund underper-formed on a relative basis. The worst performing holdings included industry titan General Electric, software giant Microsoft and oilfield services provider Schlumberger. The Fund continues to look for companies that it believes can generate earnings beyond what the market is expecting. As long-term investors, we are anticipating what will happen one or two years into a companys future, rather than the next few quarters. The Fund also seeks out stocks of companies that are trading at a price that appears to be undervalued. Although the market has been experiencing an unprecedented period of volatility, the Fund has tried to use this instability as an opportunity to find good values. We believe attractive equity valuations have presented increased buying opportunities for long-term investors. 1 Portfolio Managers Letter (continued) BLUE CHIP FUND Thank you for placing your trust in First Investors. We appreciate the opportunity to serve your investment needs. Sincerely, Matthew S. Wright Portfolio Manager January 30, 2009 2 Understanding Your Funds Expenses FIRST INVESTORS LIFE SERIES FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, July 1, 2008, and held for the entire six-month period ended December 31, 2008. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expense Example: These amounts help you to estimate the actual expenses that you paid over the period. The Ending Account Value shown is derived from the Funds actual return, and the Expenses Paid During Period shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid during the period. To estimate the expenses you paid on your account during this period simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading Expenses Paid During Period. Hypothetical Expense Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Funds actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs. Therefore, the hypothetical expense example is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 3 Fund Expenses (unaudited) BLUE CHIP FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/08) (12/31/08) (7/1/0812/31/08)* Expense Examples Actual $1,000.00 $773.45 $3.70 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.97 $4.22 * Expenses are equal to the annualized expense ratio of .83%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2008, and are based on the total value of investments. 4 Cumulative Performance Information (unaudited) BLUE CHIP FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Blue Chip Fund and the Standard & Poors 500 Index. The graph compares a $10,000 investment in the First Investors Life Series Blue Chip Fund beginning 12/31/98 with a theoretical investment in the Standard & Poors 500 Index (the Index). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/08. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares . Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Standard & Poors 500 Index figures are from Standard & Poors and all other figures are from First Investors Management Company, Inc. 5 Portfolio of Investments BLUE CHIP FUND December 31, 2008 Shares Security Value COMMON STOCKS96.7% Consumer Discretionary9.0% 9,100 Best Buy Company, Inc. $ 255,801 14,900 Carnival Corporation 362,368 29,700 CBS Corporation  Class B 243,243 16,971 Comcast Corporation  Class A 286,470 27,150 Comcast Corporation  Special Class A 438,473 15,800 H&R Block, Inc. 358,976 49,900 Home Depot, Inc. 1,148,698 11,400 * Kohls Corporation 412,680 40,900 Lowes Companies, Inc. 880,168 16,400 McDonalds Corporation 1,019,916 53,600 News Corporation  Class A 487,224 9,500 NIKE, Inc.  Class B 484,500 20,600 Staples, Inc. 369,152 14,800 Target Corporation 511,044 89,700 Time Warner, Inc. 902,382 22,400 * Viacom, Inc.  Class B 426,944 45,900 Walt Disney Company 1,041,471 9,629,510 Consumer Staples15.9% 26,100 Altria Group, Inc. 393,066 25,400 Avon Products, Inc. 610,362 46,100 Coca-Cola Company 2,086,947 11,200 Colgate-Palmolive Company 767,648 10,800 Costco Wholesale Corporation 567,000 29,400 CVS Caremark Corporation 844,956 10,900 Hershey Company 378,666 19,900 Kimberly-Clark Corporation 1,049,526 39,861 Kraft Foods, Inc.  Class A 1,070,268 35,000 PepsiCo, Inc. 1,916,950 30,300 Philip Morris International, Inc. 1,318,353 40,335 Procter & Gamble Company 2,493,510 14,400 Safeway, Inc. 342,288 34,800 Walgreen Company 858,516 41,200 Wal-Mart Stores, Inc. 2,309,672 17,007,728 6 Shares Security Value Energy12.3% 12,700 BP PLC (ADR) $ 593,598 39,200 Chevron Corporation 2,899,624 25,771 ConocoPhillips 1,334,938 5,500 Devon Energy Corporation 361,405 57,400 ExxonMobil Corporation 4,582,242 27,400 Halliburton Company 498,132 5,500 Hess Corporation 295,020 19,600 Marathon Oil Corporation 536,256 24,100 Schlumberger, Ltd. 1,020,153 25,250 Spectra Energy Corporation 397,435 8,724 * Transocean, Ltd. 412,209 11,135 Valero Energy Corporation 240,961 13,171,973 Financials10.6% 13,600 ACE, Ltd. 719,712 15,600 Allstate Corporation 511,056 32,500 American Express Company 602,875 43,214 Bank of America Corporation 608,453 45,705 Bank of New York Mellon Corporation 1,294,823 250 * Berkshire Hathaway, Inc.  Class B 803,500 14,000 Capital One Financial Corporation 446,460 15,500 Chubb Corporation 790,500 38,600 Citigroup, Inc. 259,006 21,800 Financial Select Sector SPDR Fund 275,116 56,032 JPMorgan Chase & Company 1,766,689 15,600 Marsh & McLennan Companies, Inc. 378,612 13,500 Merrill Lynch & Company, Inc. 157,140 21,000 Morgan Stanley 336,840 6,400 PNC Financial Services Group, Inc. 313,600 15,700 Travelers Companies, Inc. 709,640 20,500 U.S. Bancorp 512,705 27,900 Wells Fargo & Company 822,492 11,309,219 Health Care16.0% 28,900 Abbott Laboratories 1,542,393 17,800 Aetna, Inc. 507,300 22,600 * Amgen, Inc. 1,305,150 8,700 Baxter International, Inc. 466,233 46,200 Bristol-Myers Squibb Company 1,074,150 7 Portfolio of Investments (continued) BLUE CHIP FUND December 31, 2008 Shares Security Value 15,425 Covidien, Ltd. $ 559,002 8,300 * Genentech, Inc. 688,153 4,400 * Genzyme Corporation 292,028 59,200 Johnson & Johnson 3,541,936 13,500 McKesson Corporation 522,855 29,300 Medtronic, Inc. 920,606 29,200 Merck & Company, Inc. 887,680 23,700 Novartis AG (ADR) 1,179,312 103,340 Pfizer, Inc. 1,830,151 8,300 * St. Jude Medical, Inc. 273,568 13,200 Teva Pharmaceutical Industries, Ltd. (ADR) 561,924 11,400 UnitedHealth Group, Inc. 303,240 18,000 Wyeth 675,180 17,130,861 Industrials10.7% 18,500 3M Company 1,064,490 6,800 Boeing Company 290,156 4,900 Caterpillar, Inc. 218,883 6,800 Danaher Corporation 384,948 12,000 Dover Corporation 395,040 6,900 Eaton Corporation 342,999 22,700 Emerson Electric Company 831,047 139,400 General Electric Company 2,258,280 16,500 Honeywell International, Inc. 541,695 14,800 Illinois Tool Works, Inc. 518,740 12,200 ITT Corporation 561,078 9,100 Lockheed Martin Corporation 765,128 10,000 Northrop Grumman Corporation 450,400 17,525 Tyco International, Ltd. 378,540 11,200 United Parcel Service, Inc.  Class B 617,792 33,700 United Technologies Corporation 1,806,320 11,425,536 Information Technology15.7% 13,100 Accenture, Ltd.  Class A 429,549 13,200 * Adobe Systems, Inc. 281,028 11,500 Analog Devices, Inc. 218,730 5,600 * Apple, Inc. 477,960 23,400 Applied Materials, Inc. 237,042 10,200 Automatic Data Processing, Inc. 401,268 84,800 * Cisco Systems, Inc. 1,382,240 8 Shares Security Value Information Technology (continued) 49,100 * Dell, Inc. $ 502,784 74,300 * EMC Corporation 777,921 43,000 Hewlett-Packard Company 1,560,470 80,600 Intel Corporation 1,181,596 19,200 International Business Machines Corporation 1,615,872 173,000 Microsoft Corporation 3,363,120 44,600 Nokia Corporation  Class A (ADR) 695,760 59,700 * Oracle Corporation 1,058,481 16,800 QUALCOMM, Inc. 601,944 31,900 * Symantec Corporation 431,288 35,300 Texas Instruments, Inc. 547,856 16,025 Tyco Electronics, Ltd. 259,765 33,800 Western Union Company 484,692 21,900 * Yahoo!, Inc. 267,180 16,776,546 Materials1.8% 19,400 Alcoa, Inc. 218,444 29,100 Dow Chemical Company 439,119 24,800 DuPont (E.I.) de Nemours & Company 627,440 9,000 Newmont Mining Corporation 366,300 5,500 PPG Industries, Inc. 233,365 1,884,668 Telecommunication Services3.2% 61,000 AT&T, Inc. 1,738,500 51,000 Verizon Communications, Inc. 1,728,900 3,467,400 Utilities1.5% 12,000 American Electric Power Company, Inc. 399,360 51,400 Duke Energy Corporation 771,514 9,000 FPL Group, Inc. 452,970 1,623,844 Total Value of Common Stocks (cost $98,249,215) 103,427,285 9 Portfolio of Investments (continued) BLUE CHIP FUND December 31, 2008 Principal Amount Security Value SHORT-TERM INVESTMENTS2.8% Money Market Fund $2,975 M First Investors Cash Reserve Fund, 1.39% (cost $2,975,000)** $2,975,000 Total Value of Investments (cost $101,224,215) 99.5 % 106,402,285 Other Assets, Less Liabilities .5 520,467 Net Assets 100.0 % $106,922,752 * Non-income producing * * Affiliated unregistered money market fund available only to First Investors funds and certain accounts managed by First Investors Management Company, Inc. Rate shown is the 7-day yield at December 31, 2008 (see Note 3). Summary of Abbreviations: ADR American Depositary Receipts 10 See notes to financial statements Portfolio Managers Letter CASH MANAGEMENT FUND Dear Investor: This is the annual report for the First Investors Life Cash Management Fund for the year ended December 31, 2008. During the period, the Funds return on a net asset value basis was 2.03%, including dividends of 2.0 cents per share. The Fund maintained a $1.00 net asset value per share throughout the year. During the reporting period, performance was primarily driven by historically low short-term interest rates, which resulted from the Federal Reserves efforts to combat the slowing economy. The failure of Lehman Brothers late in the third quarter aggravated an already dislocated market and accelerated changes and consolidation in the financial industry. Severe stress in the financial markets, coupled with a heightened aversion to risk, resulted in markedly reduced liquidity in the money markets. Over the course of the year, the Federal Reserve dramatically reduced its target federal funds rate by more than 400 basis points to an all-time low range of 0%  0.25%. During the period, the Fund effectively used corporate bonds and notes for incremental return, in addition to floating rate securities and various types of callable securities. The Fund maintained a longer-than-average weighted average maturity during the period, which helped performance. In addition, the Fund maintained a significant portion of its assets in U.S. government and agency securities. Furthermore, the Fund continued to commit a significant portion of its assets to floating rate securities. Although floating rate securities generally underperform in declining interest rate environments, market dislocation resulted in inflated LIBOR levels, which was beneficial to holders of most floating rate securities. The Fund did not invest in asset-backed commercial paper during the period. As mentioned previously, short-term interest rates are at historic lows. If current conditions in the money markets persist, as is expected, the return on the Fund will decline sharply. Although money market funds are relatively conservative vehicles, there can be no assurance that they will be able to maintain a stable net asset value of $1.00 per share. Money market mutual funds are neither insured nor guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. 11 Portfolio Managers Letter (continued) CASH MANAGEMENT FUND Thank you for placing your trust in First Investors. We appreciate the opportunity to serve your investment needs. Sincerely, Michael J. OKeefe Portfolio Manager January 30, 2009 12 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/08) (12/31/08) (7/1/0812/31/08)* Expense Examples Actual $1,000.00 $1,007.92 $3.53 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.62 $3.56 * Expenses are equal to the annualized expense ratio of .70%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2008, and are based on the total value of investments. 13 Portfolio of Investments (continued) CASH MANAGEMENT FUND December 31, 2008 Principal Interest Amount Security Rate * Value CORPORATE NOTES58.5% $ 200 M Abbott Laboratories, 5/15/09 2.80 % $ 100 M Abbott Laboratories, 5/15/09 2.29 101,127 400 M BASF SE, 1/14/09 (a) 1.90 399,725 500 M Campbell Soup Co., 1/14/09 (a) 1.50 499,728 600 M Caterpillar, Inc., 1/7/09 (a) 1.25 599,875 400 M Chevron Funding Corp., 1/5/09 0.17 399,992 500 M ConocoPhillips Qatar, 1/12/09 (a) 2.23 499,658 500 M Eli Lilly & Co., 2/12/09 (a) 1.45 499,152 300 M General Electric Capital Corp., 1/5/09 1.35 299,955 Hershey Co.: 300 M 1/26/09 (a) 2.25 299,529 250 M 1/27/09 (a) 1.15 249,793 100 M Johnson & Johnson, 9/1/09 2.21 102,863 500 M Madison Gas & Electric Co., 1/9/09 0.95 499,894 500 M New Jersey Natural Gas Co., 2/2/09 1.30 499,422 600 M Northwest Natural Gas Co., 1/22/09 (a) 1.25 599,562 436 M Paccar Financial Corp., 1/23/09 1.20 435,680 300 M Proctor & Gamble Co., 2/11/09 (a) 1.75 299,400 400 M Toyota Motor Credit Corp., 1/15/09 1.60 399,751 250 M Wal-Mart Stores, Inc., 8/10/09 2.50 256,519 500 M Washington Gas Light Co., 1/30/09 1.12 499,548 Total Value of Corporate Notes (cost $7,643,035) 7,643,035 U.S. GOVERNMENT AGENCY OBLIGATIONS21.0% 350 M Fannie Mae, 1/26/09 2.25 349,451 Federal Home Loan Bank: 150 M 2/17/09 4.08 150,000 400 M 4/7/09 2.48 400,000 100 M 4/8/09 3.49 100,000 250 M 12/15/09 (b) 1.55 250,000 Freddie Mac: 700 M 1/20/09 2.35 699,128 200 M 3/10/09 0.35 199,868 500 M 4/21/09 2.61 500,301 100 M 7/28/09 2.75 100,107 Total Value of U.S. Government Agency Obligations (cost $2,748,855) 2,748,855 14 Principal Interest Amount Security Rate * Value BANKERS ACCEPTANCES8.5% Bank of America, NA: $ 385 M 1/22/09 0.50 % $ 384,888 171 M 2/13/09 2.88 170,719 562 M JPMorgan Chase Bank, 5/11/09 0.75 560,478 Total Value of Bankers Acceptances (cost $1,116,085) 1,116,085 FLOATING RATE NOTES8.0% 300 M General Electric Capital Corp., 4/30/09 3.57 300,073 250 M IBM International Group Capital, LLC, 7/29/09 3.85 249,028 200 M Procter & Gamble International Finance, 7/6/09 (c) 4.22 200,135 300 M Walt Disney Co., 9/10/09 2.29 300,121 Total Value of Floating Rate Notes (cost $1,049,357) 1,049,357 MUNICIPAL BONDS2.1% 260 M New Jersey State Hwy. Auth. (Garden State Parkway) 1/1/2010 (cost $269,221) 6.20 269,221 Total Value of Investments (cost $12,826,553)** 98.1 % 12,826,553 Other Assets, Less Liabilities 1.9 246,492 Net Assets 100.0 % $13,073,045 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on floating rate notes are adjusted periodically; the rates shown are the rates in effect at December 31, 2008. ** Aggregate cost for federal income tax purposes is the same. (a) Security exempt from registration under Secton 4(2) of the Securities Act of 1933 (see Note 5). (b) Denotes a step bond (a zero coupon bond that converts to a fixed interest rate at a designated date) (c) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). See notes to financial statements 15 Portfolio Managers Letter DISCOVERY FUND Dear Investor: This is the annual report for the First Investors Life Discovery Fund for the year ended December 31, 2008. During the period, the Funds return on a net asset value basis was 33.25%, including dividends of 11.3 cents per share and capital gains distributions of $1.44 per share. The reporting period was very difficult for the financial markets, as problems arising from subprime mortgages spread to other asset classes, and developed into a full-blown financial crisis. While the Funds value still fell substantially, it slightly outperformed its benchmark, the Russell 2000 Index. Within the Funds consumer staples holdings, companies like Church & Dwight, which owns the Arm & Hammer brand, and J.M. Smucker remained relatively flat throughout the period. Financials were another positive relative contributor, as the Fund mostly avoided the banking industry, and instead focused on companies without significant credit exposure. Two names that the Fund owned for the period  MFA Mortgage REIT and Anworth Mortgage REIT  have done well because they invest in U.S. agency mortgage-backed securities, which are guaranteed directly or indirectly by the government. These REITs have yielded close to 15%, as the Federal Reserves program to lower interest rates reduced their cost of funds substantially. The Fund also added to its insurance holdings, as panic regarding the investment portfolios of larger competitors affected even the most conservatively run niche players. Offsetting these positive returns were the Funds investments in the consumer discretionary sector, which was buffeted by the collapse in consumer confidence right before the Christmas selling season. Several transportation names also hurt Fund performance this year. Though the issues that have affected the stock market may take time to resolve, we believe that equity valuations now are as cheap as they have been since the early 1980s. In our opinion, this presents the Fund with increased buying opportunities. 16 Thank you for placing your trust in First Investors. We appreciate the opportunity to serve your investment needs. Sincerely, Jason Ronovech Portfolio Manager January 30, 2009 Jonathan S. Vyorst Portfolio Manager 17 Fund Expenses (unaudited) DISCOVERY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/08) (12/31/08) (7/1/0812/31/08)* Expense Examples Actual $1,000.00 $735.80 $3.62 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.97 $4.22 * Expenses are equal to the annualized expense ratio of .83%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2008, and are based on the total value of investments. 18 Cumulative Performance Information (unaudited) DISCOVERY FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Discovery Fund and the Russell 2000 Index. The graph compares a $10,000 investment in the First Investors Life Series Discovery Fund beginning 12/31/98 with a theoretical investment in the Russell 2000 Index (the Index). The Index is an unmanaged Index that measures the performance of the small-cap segment of the U.S. equity universe. The Index is a subset of the Russell 3000 Index representing approximately 10% of the total market capitalization of that index. The Index includes approximately 2,000 of the smallest securities based on a combination of their market cap and current index membership. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividend and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/08. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Russell 2000 Index figures are from Frank Russell and Company and all other figures are from First Investors Management Company, Inc. 19 Portfolio of Investments (continued) DISCOVERY FUND December 31, 2008 Shares Security Value COMMON STOCKS90.5% Consumer Discretionary8.7% 174,000 Callaway Golf Company $ 99,700 Interactive Data Corporation 2,458,602 64,700 PetSmart, Inc. 1,193,715 81,200 Phillips Van-Heusen Corporation 1,634,556 181,800 Regal Entertainment Group  Class A 1,856,178 8,759,511 Consumer Staples6.9% 27,975 Church & Dwight Company, Inc. 1,569,957 74,800 Flowers Foods, Inc. 1,822,128 49,100 Hormel Foods Corporation 1,526,028 47,500 J. M. Smucker Company 2,059,600 6,977,713 Energy4.5% 42,900 * Denbury Resources, Inc. 468,468 58,700 * Plains Exploration & Production Company 1,364,188 70,400 St. Mary Land & Exploration Company 1,429,824 37,400 * Whiting Petroleum Corporation 1,251,404 4,513,884 Financials22.4% 8,427 * Alleghany Corporation 2,376,414 100,800 American Financial Group, Inc. 2,306,304 406,200 Anworth Mortgage Asset Corporation (REIT) 2,611,866 87,400 Arthur J. Gallagher & Company 2,264,534 17,600 Everest Re Group, Ltd. 1,340,064 85,100 Harleysville Group, Inc. 2,955,523 116,600 Jefferies Group, Inc. 1,639,396 4,700 * Markel Corporation 1,405,300 349,000 MFA Mortgage Investments, Inc. (REIT) 2,055,610 4,783 National Western Life Insurance Company  Class A 809,140 49,900 * Piper Jaffray Companies, Inc. 1,984,024 37,200 Wilmington Trust Corporation 827,328 22,575,503 20 Shares Security Value Health Care14.6% 132,200 * Endo Pharmaceuticals Holdings, Inc. $ 85,500 * Life Technologies Corporation 1,993,005 56,800 * Lincare Holdings, Inc. 1,529,624 67,900 * Magellan Health Services, Inc. 2,658,964 123,600 PerkinElmer, Inc. 1,719,276 65,700 STERIS Corporation 1,569,573 48,800 West Pharmaceutical Services, Inc. 1,843,176 14,734,954 Industrials11.0% 49,100 Alexander & Baldwin, Inc. 1,230,446 22,500 * Alliant Techsystems, Inc. 1,929,600 54,900 Curtiss-Wright Corporation 1,833,111 175,500 Interface, Inc.  Class A 814,320 64,954 * Kansas City Southern, Inc. 1,237,374 36,500 Pentair, Inc. 863,955 8,800 Precision Castparts Corporation 523,424 45,400 Robbins & Myers, Inc. 734,118 19,600 Rockwell Collins, Inc. 766,164 48,800 Woodward Governor Company 1,123,376 11,055,888 Information Technology11.0% 159,300 * Aspen Technology, Inc. 1,182,006 106,700 * Avnet, Inc. 1,943,007 50,200 * Cabot Microelectronics Corporation 1,308,714 270,800 * Compuware Corporation 1,827,900 140,600 * Convergys Corporation 901,246 71,100 Fair Isaac Corporation 1,198,746 80,100 * Sybase, Inc. 1,984,077 77,900 * Verigy Ltd. 749,398 11,095,094 Materials4.7% 56,800 AptarGroup, Inc. 2,001,632 78,900 * Crown Holdings, Inc. 1,514,880 90,700 Innospec, Inc. 534,223 81,700 Titanium Metals Corporation 719,777 4,770,512 21 Portfolio of Investments (continued) DISCOVERY FUND December 31, 2008 Shares or Principal Amount Security Value Telecommunication Services3.1% 192,900 * Premiere Global Services, Inc. $ 1,660,869 52,775 Telephone & Data Systems, Inc.  Special Shares 1,482,977 3,143,846 Utilities3.6% 134,100 CMS Energy Corporation 1,354,410 182,200 * Dynegy, Inc.  Class A 364,400 98,000 Portland General Electric Company 1,908,060 3,626,870 Total Value of Common Stocks (cost $108,240,258) 91,253,775 SHORT-TERM INVESTMENTS9.7% Money Market Fund $9,765 M First Investors Cash Reserve Fund, 1.39% (cost $9,765,000)** 9,765,000 Total Value of Investments (cost $118,005,258) 100.2 % 101,018,775 Excess of Liabilities Over Other Assets (.2 ) (236,378) Net Assets 100.0 % $100,782,397 * Non-income producing * * Affiliated unregistered money market fund available only to First Investors funds and certain accounts managed by First Investors Management Company, Inc. Rate shown is the 7-day yield at December 31, 2008 (see Note 3). Summary of Abbreviations: REIT Real Estate Investment Trust 22 See notes to financial statements Portfolio Managers Letter GOVERNMENT FUND Dear Investor: This is the annual report for the First Investors Life Government Fund for the year ended December 31, 2008. During the period, the Funds return on a net asset value basis was 6.93%, including dividends of 44.8 cents per share. The Fund invests in mortgage-backed securities and debt issued or guaranteed by the U.S. government and its agencies. The investments held by the Fund all have the highest possible credit rating (AAA). The majority of the Funds investments are in GNMA mortgage-backed bonds (Ginnie Maes), which are backed by the full faith and credit of the U.S. government. The Fund does not invest in subprime mortgage-backed debt. The bond market was extremely volatile during the review period due to extraordinary stresses in the financial system related to the subprime mortgage crisis that began in 2007. In this environment, high quality investments  such as U.S. Treasury securities and Ginnie Maes  performed well primarily for two reasons. First, benchmark U.S. Treasury rates declined to the lowest level in generations during the review period due to multiple reductions in short-term interest rates by the Federal Reserve and the economic recession. Second, a flight-to-safety bid by investors benefited high quality bonds. With respect to its mortgage-backed holdings, the Fund began the reporting period with approximately 22% of its assets in current coupon Fannie Mae and Freddie Mac mortgage-backed bonds. Fannie Mae and Freddie Mac mortgage-backed bonds outperformed Ginnie Maes due to the governments takeover of both Fannie Mae and Freddie Mac in September (which strengthened the governments implicit support of their debt), and a substantial increase in Ginnie Mae mortgage-backed issuance relative to Fannie Mae and Freddie Mac issuance. As a result, the Funds Fannie Mae and Freddie Mac mortgage-backed holdings had a positive impact on performance. Falling interest rates caused lower coupon mortgage-backed bonds to outperform higher coupon mortgage-backed bonds. The Fund was underweight lower coupon mortgage-backed bonds, which consequently detracted from performance. The Fund generally had approximately 15% of its assets in non-mortgage-backed government securities, primarily U.S. agency securities, throughout the reporting period. The substantial rally in the Treasury market benefited these securities to a greater extent than mortgage-backed securities. Consequently, these securities 23 Portfolio Managers Letter (continued) GOVERNMENT FUND enhanced the Funds performance. Thank you for placing your trust in First Investors. We appreciate the opportunity to serve your investment needs. Clark D. Wagner Portfolio Manager and Director of Fixed Income, First Investors Management Company, Inc. January 30, 2009 24 Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/08) (12/31/08) (7/1/0812/31/08)* Expense Examples Actual $1,000.00 $1,052.09 $3.97 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.27 $3.91 * Expenses are equal to the annualized expense ratio of .77%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2008, and are based on the total value of investments. 25 Cumulative Performance Information (unaudited) GOVERNMENT FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Government Fund and the Merrill Lynch GNMA Master Index. The graph compares a $10,000 investment in the First Investors Life Series Government Fund beginning 12/31/98 with a theoretical investment in the Merrill Lynch GNMA Master Index (the Index). The Merrill Lynch GNMA Master Index is a market capitalization-weighted index, including generic-coupon GNMA mortgages, with at least $150 million principal amounts outstanding. Every issue included in the Index is trader-priced and the Index follows consistent and realistic availability limits, including only those securities with sufficient amounts outstanding. It is not possible to invest directly in this IndexIn addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/08. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year, Five Years and Ten Years would have been 6.77%,4.52% and 5.30%, respectively. The returns shown do not reflect any sales charge, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Merrill Lynch GNMA Master Index figures are from Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 26 Portfolio of Investments (continued) GOVERNMENT FUND December 31, 2008 Principal Amount Security Value MORTGAGE-BACKED CERTIFICATES78.6% Fannie Mae14.2% $ 862 M 5%, 1/1/2035  7/1/2035 $ 881,488 910 M 5.5%, 10/1/2032  7/1/2034 935,056 833 M 6%, 2/1/2036  7/1/2037 858,677 433 M 9%, 6/1/2015  11/1/2026 473,847 233 M 11%, 10/1/2015 266,260 3,415,328 Freddie Mac10.0% 2,345 M 6%, 8/1/2032  12/1/2038 2,420,169 Government National Mortgage Association I Program54.4% 2,127 M 5%, 3/15/2033  6/15/2034 2,189,823 6,010 M 5.5%, 2/15/2033  12/15/2038 6,206,640 2,608 M 6%, 11/15/2032  3/15/2038 2,699,641 901 M 6.5%, 7/15/2032  8/15/2036 950,488 998 M 7%, 1/15/2030  10/15/2032 1,056,047 13,102,639 Total Value of Mortgage-Backed Certificates (cost $18,554,798) 18,938,136 U.S. GOVERNMENT AGENCY OBLIGATIONS10.7% 1,000 M Federal Farm Credit Bank, 4.74%, 2015 1,009,804 1,000 M Federal Home Loan Bank, 5%, 2014 1,015,222 500 M Tennessee Valley Authority, 4.5%, 2018 552,653 Total Value of U.S. Government Agency Obligations (cost $2,509,515) 2,577,679 U.S. GOVERNMENT FDIC GUARANTEED DEBT3.9% 500 M Bank of America Corp, 3.125%, 2012 520,015 400 M JPMorgan Chase & Co., 2.625%, 2010 408,220 Total Value of U.S. Government FDIC Guaranteed Debt (cost $914,301) 928,235 U.S. GOVERNMENT OBLIGATIONS3.7% 745 M FDA Queens LP, 6.99%, 2017 (cost $846,668) (a) 892,961 27 Portfolio of Investments (continued) GOVERNMENT FUND December 31, 2008 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS2.1% $500 M U.S. Treasury Bills, 0.9295%, 11/19/09 (cost $495,840) $ 495,840 Total Value of Investments (cost $23,321,122) 99.0 % 23,832,851 Other Assets, Less Liabilities 1.0 259,037 Net Assets 100.0 % $24,091,888 (a) Security exempt from registration under Rule 144A of Securities Act of 1933 (see Note 5). 28 See notes to financial statements Portfolio Managers Letter GROWTH & INCOME FUND Dear Investor: This is the annual report for the First Investors Life Growth & Income Fund for the year ended December 31, 2008. During the period, the Funds return on a net asset value basis was 35.22%, including dividends of 41.2 cents per share and capital gains of $2.24 per share. The Fund outperformed the S&P 500 Index during the period, though absolute returns were still deep in negative territory. The Funds results were driven by the overall weak performance of the equity markets. The ongoing effects of the credit market maelstrom, which started with subprime mortgages in mid-2007, have been the overwhelming factor influencing equity returns during the past year. Despite some brief periods of respite, stocks have been battered due to the ongoing credit market paralysis and the ensuing deleveraging of financial firms balance sheets to stave off insolvency. The Fund was underweight in financials for most of the year and moved to an underweighting in energy around mid-year. This positioning helped performance relative to the S&P 500 Index. Stock selection benefited the Funds relative performance most notably within investments in the financials, technology, health care, energy and telecommunications sectors. The Funds overweighting in the industrials, materials and consumer discretionary sectors detracted from performance. The Funds weightings in consumer staples and health care increased throughout the year. Notable performers within consumer staples included shares of small-cap personal products maker Chattem and candy maker Tootsie Roll. Shares of giant retailer Wal-Mart also provided solid returns. Within health care, shares of biotech-nology companies Amgen and Genentech, as well as Barr Pharmaceuticals, TriZetto Group, Johnson & Johnson and Abbott Labs were top contributors. Among technology names, investments in government IT services providers NCI and SI International aided performance. The Fund continued to benefit from merger and acquisition activity among its holdings despite the challenging market environment. During the reporting period, five of the Funds holdings received takeover or merger offers, two of which are still pending. Of the offers completed during the period, the most notable were the takeovers of government information technology services firm SI International by British defense firm Serco, and of health care technology provider TriZetto Group by the investment group Apax Partners. 29 Portfolio Managers Letter (continued) GROWTH & INCOME FUND Overall, the Funds fundamental investment strategy remained patient and long-term focused, selectively taking advantage of market volatility to add attractively valued stocks and eliminate fundamentally weaker names.
